                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

D.S.,                                              )
                                                   )
              Plaintiff,                           )       Civil Action No. 3:18-140
                                                   )       Judge Kim R. Gibson
                         V,                        )       Magistrate Judge Maureen P. Kelly
                                                   )
HOLLIDAYSBURG/BLAIR COUNTY,                        )       Re: ECF No. 21
BLAIR COUNTY PRISON, BLAIR                         )
COUNTY PRISON BOARD, MICHAEL                       )
JOHNSTON, and JOHN DOES 1-4,                       )
                                                   )
              Defendants.                          )


                                        ORDER OF COURT


        AND NOW, this         /tj+~y of December, 2018, after Plaintiff D.S. ("Plaintilf') filed an
action in the above-captioned case, and after a Motion to Dismiss Plaintiffs Complaint in Part

filed was filed by Defendants, ECF No. 21, and after a Report and Recommendation was filed

thereupon by the United States Magistrate Judge, ECF No. 33, and Objections having been filed

thereto by Plaintiff, ECF No. 35, and upon independent review of the record and upon

consideration of the Magistrate Judge's Report and Recommendation, which is adopted as the

opinion of this Court,

        IT IS HEREBY ORDERED that the Motion to Dismiss, ECF No. 21, is GRANTED as

to: (1) Eighth Amendment claims; (2) Defendant Blair County Prison; (3) Defendant Michael

Johnston in his official capacity; (4) all claims for punitive damages; (5) Count III as to

Defendants John Does 1-4; and (6) Defendant Hollidaysburg. IT IS FURTHER ORDERED that

the Motion to Dismiss, ECF No. 21, is DENIED as to: (1) Defendant Blair County Prison Board;
and (2) Count III as to Defendant Michael Johnston in his individual capacity. IT IS FURTHER

ORDERED that Hollidaysburg is stricken from the caption.

       This case will proceed as to compensatory damages on the following claims: Count I:

violation of the Fourteenth Amendment (against Blair County and Blair County Prison Board);

Count II: violation of the Fourteenth Amendment (against John Does 1-4); and Count III:

violation of the Fourteenth Amendment (state-created danger) (against Michael Johnston in his

individual capacity).



                                          BY THE COURT:




                                          Kirn R. Gibson
                                          UNITED STATES DISTRICT JUDGE

cc:    The Honorable Maureen P. Kelly
       United States Magistrate Judge

       All counsel of record via CM/ECF




                                                 2
